—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered August 26, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, 41/2 to 9 years, and 2 to 4 years, respectively, unanimously affirmed.
*172We perceive no basis for disturbing the trial court’s evaluation of the parties’ explanations for their peremptory challenges (People v Hernandez, 75 NY2d 350, 356, affd 500 US 352). Concerning the two challenges by the People in issue, a satisfactory race-neutral explanation was provided for the first on the ground that the venireperson believed that a relative had been unfairly treated by the criminal justice system upon his arrest, and, initially, that he could not be fair, and for the second on the ground that he believed that he himself had been wrongly arrested (see, People v Mitchell, 216 AD2d 156, lv denied 86 NY2d 798). Concerning defendant’s rejected challenge to a Hispanic venireperson, the explanation that she was single and lived alone, even though she had stated that she lived with a companion (see, People v Duncan, 177 AD2d 187, 195, lv denied 79 NY2d 1048), that counsel was not comfortable with her (see, People v Jackson, 213 AD2d 335), and that she lived in an area infringed by the drug trade, was properly found to be pretextual and consistent with counsel’s admission that he wanted to challenge others so as to make room for black jurors. We have considered defendant’s other arguments that the verdict was against the weight of the evidence and that the prosecutor’s summation deprived him of a fair trial, and find that the former is without merit, and that the latter is unpreserved and would not, in any event, require reversal. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.